                  EXHIBIT A




Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 1 of 12
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 04/15/2019
                                                                                 CT Log Number 535290142
        TO:     Stephanie Youngman
                Johnson Et Johnson
                1 Johnson and Johnson Plz
                New Brunswick, NJ 08933-0002


        RE:     Process Served in North Carolina

        FOR:    Medical Device Business Services, Inc. (Domestic State: IN)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  Richard Krick, Pltf. vs. Medical Device Business Services, Inc., Dft.
        DOCUMENT(S) SERVED:               Attachment(s), Letter, Summons, Return, Complaint
        COURT/AGENCY:                     Mecklenburg County Superior Court, NC
                                          Case # 19CVS004980
        NATURE OF ACTION:                 Product Liability Litigation - Personal Injury - Artificial Shoulder "Shoulder Implant"
        ON WHOM PROCESS WAS SERVED:       CT Corporation System, Raleigh, NC
        DATE AND HOUR OF SERVICE:         By Courier on 04/15/2019
        JURISDICTION SERVED:              North Carolina
        APPEARANCE OR ANSWER DUE:         Within 30 days after service
        ATTORNEY(S) / SENDER(S):          Jonathan N. Barber
                                          Barber Power Law Group, PLLC
                                          205 Regency Executive Park Drive #200
                                          Charlotte, NC 28217
                                          980-202-5679
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/15/2019, Expected Purge Date:
                                          04/20/2019

                                          Image SOP

                                          Email Notification, RA-JJCUS LDSOP RA-JJCUS-LDSOP@its.jnj.com

                                          Email Notification, Amy McLaren cls-ctsopsupport@wolterskluwer.com


        SIGNED:                           CT Corporation System
        ADDRESS:                          160 MINE LAKE CT STE 200
                                          Raleigh, NC 27615
        TELEPHONE:                        954-473-5503




                                                                                 Page 1 of 1 / DS
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
         Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 2 of 12
 ORIGIN ID:PNVA    (980) 202-5670
 BARBER POWER LAW GROUP
                                                                 SHIP DATE 12APR19
                                                                 AC1WGT:
                                                                                                   tht
 SANDRA SAMPLER                                                  CAD: 109441169ANET4100             _g 5I
 205 REGENCY EXECUTIVE PARK DRIVE
 SUITE 200
                                                                                                  Y. al:
 CHARLOTTE NC 28217
 UNITED STATES_US_
                                                                 BILL SENDER                              Ilag
TO
                                                                                                          gel
      CT CORPORATION SYSTEM
                                                                                                  A ligt1
      160 MINE LAKE COURT                                                                         •

                                                                                                          •
      SUITE 200                                                                                           g§it
      RALEIGH NC 27615                                                                                      -11
  goltp) 202-5679     REP
                                                                                                          Alb
  PO'                                                    DEPT:

III I 1111111111111111 11111 1111111 HI1111111111111 11111111111111111E1
                                                                                                           k
                                                                                                          2_11,
                                                                                                  s
                                                                                                          vi,(05
                                                                                                               eb2 g
                                                                                                              OPP.
                                                                                                          algglg
                                                                                                          Wig
                                                                                                  I
                                                                                                              I dIbi
                                                                                                      E
                                                              MON -15 APR 3:00P               1
                                                           STANDARD OVERNIGHT
  o:
 TR     7749 6059 9125
                                                                            DSR              !
                                                                         27615            I 3 Mil
 XH RZZA                                                            NC-US RDU             •2 '
                                                                                          •I - Pb•-s
                                                                                           t   !WI
                                                                                          2   a e 11211
                                                                                              9. ; Ai lA c
                                                                                             :Egai
                                                                                          E3e. r
                                                     II III 111                            ft I Ili
                                                                                          ird
                                                                                          lip •

                                                                                     1111 11 1111         1


                                                                                     xgq r.iisil
                                                   Case 3:19-cv-00216-MOC-DSC Documentel!!
                                                                                       1-1 Wain
                                                                                           Filed 05/06/19 Page 3 of 12
                                Shipment Receipt

Address Information
Ship to:                                    Ship from:
 Select or enter                             Barber Power Law Group
 Cr Corporation System                       Sandra Sampler
 160 Mine Lake Court                         205 Regency Executive Park
                                            Drive
 Suite 200                                   Suite 200
 RALEIGH, NC                                 CHARLOTTE, NC
 27615                                       28217
 US                                          US
 9802025679                                  9802025679


 Shipment Information:
 Tracking no.: 774960599125
 Ship date: 04/12/2019
 Estimated shipping charges: 29.95 USD

Package Information
Pricing option: FedEx One Rate
Service type: Standard Overnight
Package type: FedEx Envelope
Number of packages: 1
Total weight
Declared Value: 0.00 USD
Special Services: Direct signature required
Pickup/Drop-off: Use an already scheduled pickup at my location

 Billing Information:
 Bill transportation to: My Account - 121-121
 Your reference: RIC/IB
 P.O. no.:
 Invoice no:.
 Department no.:




  Thank you for shipping online with FedEx ShIpManager at tedex.com.

Please Note
redtH rim' hi =prangs &any dann in emu. efileil gor mks" echo Da mon nf hisAninage. dein nebedennt nanshnnion ninntinnInnin, unless, madam' *pp sink pny an aditcne cnninonsunsee pun Mud less nnS Us • tinnelydann.linenntenstnini in
Ern InmenfanE• Wens Gann OW Vim ban mow non Ran na Inv MI.erclunna Mann value at Ow ositagn, d Wen, imam rtionsL prca CannyePuu,OINK arlnewt moat ammo 111Miller                   Medina conommetd, as Kemal Ia.:Mad WV* mean,
Slathr Ow aeon= dedsrul %lam Reanirs nano mewl NSW desunnecnd ken . lltaninum tor estes el sonenhnurnna $10:11..... irony, menus men% nmentniutnelintiann       awn, taw in nit Sinks aide .         Mal be and WW1 Intl 11110 MO;
CornanwappteablFadEa Sena Glib for den*.
Inn mntannhod likpmg Maga mai to Waite thin to mai dust. Ir. row threneri, Winne=nne owe nub/ an nnvnl Inittl*Cnienon.s. nrd oast been Cowl Om ankell• P.ry      n.A.S gm Pea. Rem Smelw dr*               allinft MVPS= COMM.




                         Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 4 of 12
                                                                                Barber Power Law Group, PLLC
                                                                      205 Regency Executive Park Drive, Ste. 200
                                                                                           Charlotte. NC 28217
                 BARBER POWER                                                                 (o) (980) 202-5679
                      LAW GROUP                                                                (0(980) 283-8062
                                                                                    www.BarberPowerLaw.00m


April 12, 2019

CT Corporation System
160 Mine Lake Court, Suite 200
Raleigh, NC 27615


       Re:              Richard Krick v. Medical Device Business Services, Inc.
       Case No.:        19-CVS-004980

To Whom it May Concern,

        Please find enclosed a filed Civil Summons and filed Complaint against Medical Device Business
Services, Inc.

        If you have any questions, please do not hesitate to contact me.

Best Regards,

             0•Jd
                , t,

Jack Randolph
North Carolina State Bar Certified Paralegal
Barber Power Law Group, PLLC

Enclosures




 Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 5 of 12
                                                                                                          10• File No.
 STATE OF NORTH CAROLINA                                                                                                             19-CVS-004980

                  Mecklenburg                                                                                        In The General Court Of Justice
                                                  cOUrlty
                                                                                                                •• District ID Superior Court Division
 Name Of MMUS                                                                                                             .    .
 Richard Krick                                                                                                                 ...
-Address
                                                     .                                                           CIVIL SUMMONS
 686th Street W.                                            .                                  0 ALIAS AND PLUMES SUMMONS (ASSESS FEE)
glos State, Zip                              .
Nokomis                                                     FL       34275
                                                                                                                                     .
                                   VERSUS                                                                                                            G.S. 1A-1, Rules 3 and 4
-Name OrDefendano)                                              ..                      Date Original Summons issued ..                 •
'Medical Device Business Services, Inc.                                                                      ...- ..                        .
                                                                                        Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:
-mime And Address 01Defendant I                                                         Name And Address Of DelOndant 2
Medical Device Business Services, Inc.
                                                         - • .. .         —•                                         .        .
Cl' Corporation System                                                                                                                                         '
160 Mine Lake Court, Suite 200
Raleigh                                                     NC        27615

                   IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers outl

 '    A            You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                   possible, and, if needed, speak with someone who reads English and can translate these papers!
                                                                               .
                   IIMPORTANTEI iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                   INO TIRE estos papelesl
                   Tiene que contester a mas tardar en 30 dies. iPuede querer consulter con un abogado lo antes posIble
                   acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                   documentosl
 A Civil Action Has Been Commenced Against Youl
 You are notified to appear and answer the complaint of the plaintiff as follows:
     1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
        served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
     2. File the original of the written answer with the Clerk of Superior Court of the county named above.
     If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of RANO                      Date                                      AO-
                                                                                                                              Time1
                                                                                                                                                         •
 Jonathan N. Barber, Esq.                                                                      istr Cif/         '        i
 Barber Pcmyr Law Group, PLLC                                                  .        signature
                                                                           1       .'
 295 Regency Executive Park Drive, Suite 200                                                    ,
 Charlone                                    NC                          28217               A,;•     CSC            Assistant CSC              0 Clark 0/Superior Court



                                                                     .                  Date Of Endorsement                   71me
 0 ENDORSEMENT (ASSESS FEE)                                                                                                                              El AM • PM
    This Summons was originally issued on the date indicated                            Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty (60) days.                                                                0 Deputy CSC       0 AssFstant CSC                 0Clerk Of Superfor Coun

     NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                            lass are heard by an arbitrator before a Nat. The parties will be notified if this case is assigned for mandatary arbitration, and, if
                            so, what procedure is to be followed.

                                                                                    (Over)
      AOC-CV-100, Rev. 4118
      02018 Administrative Office riffle Courts



             Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 6 of 12
                                                         -      1       RETURN OF SERVICE                        1                         i
      I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                             DEFENDANT 'I
  Data Served                             Ma Served                                      Name Of Defendant
                                                                    1.1 AM    • Pfhl

      0 By delivering to the defendant named above a copy of the summons and complaint.
                                                                                                                        .
      0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
        person of suitable age and discretion then residing therein.
                                                                                                      -
      0 As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
        below..
          Name And Address Of Person VIM Whom Copies Left (if corporation. give fide of person copies leg wing




      0 Other manner kif service (specify)




      0 Defendant WAS NOT served for the following reason:



                                                                                                                                    '

                                                                             DEFENDANT 2
 Date Served                              7Inte Served                                   Name Of Defendant
                                                                    pAhri Om

      0 By delivering to the defendant named above a copy of the summons and complaint.
      0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
        person of suitable age and discretion then residing therein.
      0 As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
        below.
          Name And Addmss Of Person WM Whom Copies Lett (if corporation. give dile of person Copies let? with)




      0 Other manner of service (specify)




      II Defendant WAS NOT served for the following reason:




 Service Fee Paid                                                                       Signature Of Deputy Sheriff Making Return
 $
 Date Received                                                                          Name Of Sheriff (type or Ong

 Date Of Return                                                                         County Of Sheriff
',-
      AOC-CV-100, Side Two, Rev. 4118
      0 2018 Administrative 'Office of the Courts



              Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 7 of 12
                                                                     Fil tin             •
NORTH CAROLINA                                    IN THE GUFF, AL COURT OF JUSTICE
1VIECICLENBURG COUNTY                                 SUPEMORItQF ' IIVISION
                                                                                  58
                                                       ii.
                                                             ftic"LEIVBURG
                                                              BY           CO an.
RICHARD KRICK,



V.                                                             COMPLAINT

MEDICAL DEVICE BUSINESS
SERVICES, INC.,

                   Defendant.
                                                                     •


       NOW COMES Plaintiff, Richard Krick ("Plaintiff"), by and 'through his undersigned

counsel, who hereby sues Medical Device Business Services, Inc. ("Defendant") and alleges and

says as follows:

                                        THE PARTIES

       1.      Plaintiff is a Citizen and resident of Florida and it a "claimant" as that term is

defined in N.C. Gen. Stat. § 99B-1.

       2.      Defendant is a corporation formed under the laws of the State of Indiana with its

principal place of business located at 700 Orthopaedic Drive, Warsaw, Indiana 46581.

Defendant has previously operated under the names "Depuy Orthopedics, Inc.," "Depuy

Orthopaedics, Inc." and "Depuy Inc." in the State of North Carolina. Defendant is a

"manufacturer" as that term is defined in N.C. Gen. Stat. § 99B-1.

                                JURISDICTION AND VENUE

       3.      Defendant operates and sells products throughout the United States.




                                    1
     Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 8 of 12
        4.      This Court has in personam jurisdiction over this action pursuant to N.C. Gen.

Stat. § 1-75.4, el. seq.

        5.      This Court has jurisdiction over the subject matter of this action pursuant to N.C.

Gen. Stat. § 7A-240 and § 7A-243 because this action involves a justiciable matter of a civil

nature and the amount in controversy exceeds the requisite sum or value of $25,000.00,

exclusive of interest and costs.

        6.      Venue of this action in this county and division is proper under and by virtue of

N.C. Gen. Stat. § 1-82.


                                             FACTS

        7.      On February 2, 2016, Plaintiff had an artificial shoulder (the "shoulder implant"),

designed, produced, sold and distributed by Defendant, installed via a reverse shoulder

replacement operation at Novant Hospital in Rowan County, North Carolina.

        8.      The shoulder implant is identified as Part #DPT5200290-009.

        9.      There were numerous issues with the shoulder implant that required medical

intervention, manipulation, and physical therapy.

        10.     The area around the shoulder implant became infected, and the infection did not

clear after over six weeks of treatment.

        11.     Plaintiff's doctors determined the shoulder implant needed to be removed, and it

was, in fact, removed on August 23, 2016.

        12.      When the shoulder implant was removed, a spacer was placed in Plaintiff's

shoulder socket and a biopsy of the tissue surrounding the area where the shoulder implant had

been was performed.




                                     2
      Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 9 of 12
          13.   The biopsy revealed foreign fibers, including metal, in Plaintiff's shoulder-area

tissue.

          14.   After several additional rounds of antibiotics, Plaintiff's infection cleared and he

had a new artificial shoulder installed on December 9, 2016.

          15.   Plaintiff suffered severe pain throughout much of 2016, due entirely to the

infection from Defendant's faulty shoulder implant.

          16.   Plaintiff, through the undersigned counsel, made a demand for compensation from

Defendant.

          17.   Defendant requested the shoulder implant for examination- and requested all of

Plaintiffs medical records for an evaluation of liability.

          18.   Defendant has been in possession of Plaintiff's shoulder implant and medical

records since November 15, 2017. The delivery was signed for by "B. Benzing."

          19.   Over the last year and a half, Plaintiffs counsel has been in constant

communication with Defendant's representatives about their evaluation of the shoulder implant

and Plaintiff's medical records, but Defendant has failed to make such determination.

                                            COUNT I
                                          NEGLIGENCE

          20.   Plaintiff re-alleges and re-avers paragraphs 1 through 19 above, which are

incorporated by reference as if fully set forth herein.

          21.   Plaintiff has suffered injuries as a result of the Defendant's defective shoulder

implant.




                                    3
     Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 10 of 12
       22.      Defendant negligently produced, designed, manufactured, advertised, distributed

and otherwise introduced into the stream of commerce an artificial shoulder which was

unsuitable for the ordinary uses for which it was intended.

        23.     Defendant negligently designed the artificial shoulder in that Defendant

unreasonably failed to adopt a safer, practical, feasible, and otherwise reasonable alternative

design that could then have been reasonably adopted, and that would have prevented or

substantially reduced the risk of harm without substantially impairing the usefulness, practicality,

or desirability of the artificial shoulder.

        24.     As a direct and proximate cause of the negligence of Defendant, Plaintiff suffered

painful injuries and is entitled to recover damages in an amount in excess of $25,000.

                                  COUNT H
            BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

        25.     Plaintiff re-alleges and re-avers paragraphs 1 through 24 above, which are

incorporated by reference as if fully set forth herein.

        26.     Defendant impliedly warranted and represented that the shoulder implant was of

merchantable quality and was reasonably fit for the purposes for which the shoulder implant was

intended.

        27.     Plaintiff reasonably relied upon Defendant's implied warranty of merchantability.

        28.     The shoulder implant was not of merchantable quality, but instead was defective.

        29.     This defective condition constituted a breach of the implied warranty of

merchantability. Defendant also breached its implied warranty of merchantability by its failure

to provide proper and adequate warnings.




                                    4
    Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 11 of 12
       30.     As a direct and proximate result of the Defendant's breach of the implied

warranty of merchantability, Plaintiff suffered painful injuries and is entitled to recover damages

in an amount in excess of $25,000.

                                         CONCLUSION

       WHEREFORE, Plaintiff prays the Court that:

       1.      He recover judgment against Defendant in an amount in excess of $25,000;

       2.      He recover the costs and expenses of this action from Defendant; and

       3.      He recover any further relief that the Court deems appropriate.

                                   Plaintiff demands a jury trial.

This g7      day Of March, 2019.

                                              BARBER POWER LAW GROUP, PLLC



                                                   (or A I . 51--,
                                              Jonathan N. Barber, Esq.
                                              N.C. Bar No. 49065
                                              jbarber@barbergowerlaw.c_qm,
                                              Barber Power Law Group, PLLC
                                              205 Regency Executive Park Drive #200
                                              Charlotte, North Carolina 28217
                                              Phone: (980) 202-5679
                                              Counsel for Richard Krick




                                    5
     Case 3:19-cv-00216-MOC-DSC Document 1-1 Filed 05/06/19 Page 12 of 12
